02/14/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 27, 2021

               JOHN A. BOATFIELD v. STATE OF TENNESSEE
                  Appeal from the Criminal Court for Hamilton County
                           No. 308809       Don Poole, Judge



                              No. E2020-01427-CCA-R3-ECN
                        _____________________________

In 2000, a Hamilton County jury convicted the Petitioner of the first degree murder of his
wife and of the abuse of her corpse, and the trial court sentenced him to life plus two years
in the Tennessee Department of Correction. This court affirmed the judgments on appeal.
State v. Boatfield, No. E2000-01500-CCA-R3-CD, 2001 WL 1635447, at *1 (Tenn. Crim.
App., at Knoxville, Dec. 20, 2001), perm. app. denied (Tenn. June 3, 2002). The Petitioner
unsuccessfully sought post-conviction relief, Boatfield v. State, No. E2005-01949-CCA-
R3-PC, 2006 WL 2135449 (Tenn. Crim. App., at Knoxville, July 31, 2006), perm. app.
denied (Tenn. Nov. 13, 2005), and federal habeas corpus relief. The Petitioner then filed
a petition for a writ of error coram nobis, alleging as newly discovered evidence a June 20,
2018 deposition in which the deponent stated that deponent’s brother, who was originally
a suspect in this murder, admitted committing the murder. The Petitioner also alleged that
a jewelry box taken at the time of the murder was found in the home of a suspect in the
original investigation. After a hearing, the coram nobis court denied the Petitioner relief,
and he now appeals. After review, we affirm the judgment of the coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS, P.J., and D. KELLY THOMAS, JR., J. joined.

Donna Miller, Chattanooga, Tennessee, for the appellant, John A. Boatfield.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts
                                        A. Trial
       This case arises from the death of the victim, the Petitioner’s wife, who was shot in
the head and stabbed twice in the abdomen and found in their bed, which had been set
ablaze. In summarizing the facts presented at trial, this court stated:

               On March 12, 1998, firemen responded to a fire at the home of the
       [Petitioner] and discovered the [Petitioner’s] wife, Emily Denise “Nicy”
       Boatfield, dead in her bed with bedclothes piled over her. A fire had been
       set beneath the bed using gasoline. Kitchen matches, a .22 caliber shell
       casing, and the [Petitioner’s] .22 caliber rifle were in the charred debris. The
       rifle was cocked with a round in the firing chamber. Arson investigator Alec
       Conner opined that the fire was typical of a fire set to conceal a crime. The
       fire was confined to the master bedroom.

               The victim was shot in the head and stabbed twice in the abdomen.
       Her right leg and foot were burned and charred black. Dr. Frank King,
       Hamilton County medical examiner, testified the victim was first shot and
       then stabbed. According to Dr. King, the gunshot killed her within seconds;
       she was then stabbed as she died or soon thereafter; and she died before the
       fire started. He said the victim’s right hand was not injured, nor did she have
       any defensive wounds. He estimated she died between 8:00 a.m. and 10:00
       a.m.

              Dr. King opined she was probably shot in bed, and it was highly
       improbable she was shot elsewhere and moved to the bed. Thick blood and
       tissue were around the pillow on the bed. He testified blood found elsewhere
       in the master bedroom and hall was disbursed from the bed after the victim’s
       death, probably by the firemen. No foreign genetic material was found
       underneath the victim’s fingernails. Forensic tests revealed the shell casing
       found was fired from the [Petitioner’s] rifle. Dr. King stated the victim’s stab
       wounds were consistent with the use of a single-edge knife blade.

               The home showed signs of an apparent burglary. In the living room,
       the gun cabinet was opened by force, and a container of .22 caliber bullets,
       bearing the [Petitioner’s] fingerprints, was spilled on the floor. A tire tool
       was found in the floor. Tommy McMillin, the [Petitioner’s] son-in-law,
       identified the tire tool as one he had been using to repair a car in the
       Boatfields’ backyard the day before the murder. McMillan said he left the
       tool in the backyard by an outbuilding.

               Both the master bedroom and the bedroom belonging to the
       Boatfields’ teenage daughter were ransacked. Jewelry boxes were open and
       their contents strewn. The back door, which had an ADT Security sticker on
       the window, appeared to have been forced open using the tire tool.



                                              2
       When officers arrived at the crime scene, they found televisions and a
stereo in the home. Three guns were in the gun cabinet. The victim’s
jewelry, including diamond rings, a watch, necklace and earrings, were still
on her body. A purse, pager, cellular telephone and keys were on the kitchen
table. The [Petitioner] told insurance investigator Danny Walker that
jewelry, silver bars, money and old coins were taken. He told Walker and
the police that no guns were missing. He also told the police he had loaded
the .22 caliber rifle to shoot at dogs, and it possibly had five rounds in it.

        Officer Rick Phillips, who lived in the neighborhood, testified it was
a safe neighborhood and 20 to 30 officers resided within four miles of the
Boatfield home. The neighborhood is a high traffic area with homes adjacent
to the Boatfield home located only 75 to 100 feet away. One belonged to
Dee Newell, who kept three dogs in a fence close to the Boatfields’ driveway.
Officer Phillips and Inspector Michael Mathis testified that Newell’s dogs
barked most of the time they were present at the crime scene. Newell
testified one of her dogs barked at strangers, but on the morning of the
murder, she did not hear the dogs bark until the fire trucks arrived.

       There was a sign in the front yard of the Boatfield home indicating it
was monitored by ADT Security. The house and all of the yard are visible
from the road. Two of the Boatfields’ vehicles, the [Petitioner’s] red truck
and a Saturn, were parked in the driveway. The Boatfields’ dog, a Chihuahua
named Chico, would bark when someone entered the home and was
protective of the victim. The [Petitioner] told insurance investigator Walker,
his father-in-law Ray Smith, and the police that Chico was in the house.
After the murder, Chico was found unharmed outside the house.

        On the morning of the murder, the [Petitioner] and Candace Boatfield,
the teenage daughter of the [Petitioner] and the victim, left home in the
victim’s new purple truck just before 7:00 a.m. They made a brief stop at the
[Petitioner’s] business, Nursery Brokers, and arrived at a restaurant for
breakfast by 7:00 a.m. The [Petitioner] told Detective Charles Dudley that
his wife was asleep when they left. Candace Boatfield testified they
remained at the restaurant for an hour or less. Then the [Petitioner] took her
to school, where they arrived at approximately 8:05 or 8:10 a.m. During the
drive to school, the [Petitioner] told his daughter he was going to wash the
truck, pick up parts for his dune buggy and go to work.

      The [Petitioner] told Detective Dudley he returned home, where his
wife was awake and watching television. He said she asked him to spend the
day with her, but he declined because he had work to do. The [Petitioner]



                                      3
said he told her he would wash her truck. He also called his brother at
Nursery Brokers.

       According to telephone company records, a one minute phone call
was placed from the Boatfield residence to Nursery Brokers at 8:57 a.m.
Tommy McMillin testified the [Petitioner] called Nursery Brokers between
9:00 and 9:05 a.m. and then arrived at the business 15 to 20 minutes later.
The [Petitioner] told Detective Dudley he left home some time after 9:00 a.m.
In a recorded interview with insurance investigator Walker, the [Petitioner]
said his wife was watching television when he left the house at 9:15. After
the [Petitioner] arrived at Nursery Brokers, he left in the purple truck, stating
he was going to wash the truck and pick up parts.

       ADT Security Services received a fire alarm call from the Boatfield
residence at 9:22 a.m. At 9:27 a.m., ADT called the [Petitioner’s] business
and a man stated the [Petitioner] was not there. McMillin testified he
answered the telephone when ADT called and told them the [Petitioner]
would return in 30 minutes.

       The [Petitioner] told Detective Dudley he arrived at the carwash
approximately 15 minutes after he left Nursery Brokers. Betty Grant and
Virgil Garner, East Ridge Carwash employees, recalled the [Petitioner]
arriving at the carwash at approximately 10:00 a.m. driving a purple truck.
The [Petitioner] told Detective Dudley he was at the carwash for about five
to ten minutes. According to the [Petitioner’s] statement to Detective
Dudley, he put gas in the truck and went to Capital Toyota where he stayed
about 20 minutes.

        He said he then went to Advance Auto Parts, where he spent about 30
minutes. Stephen Johns and Robert Massengale, employees of Advanced
Auto Parts, recalled the [Petitioner] coming into the store that morning to
pick up dune buggy parts. Johns said he offered to sell the [Petitioner] some
old Volkswagen parts at a reduced price, and, after a ten to fifteen-minute
discussion, the [Petitioner] purchased them as well. He did not recall the
[Petitioner’s] request to use the telephone. Massengale recalled giving the
[Petitioner] permission to use the telephone. The [Petitioner] told Inspector
Michael Mathis he tried to call home and Nursery Brokers, but got no answer.
Telephone records show no phone calls were placed from Advance Auto to
the Boatfield residence or Nursery Brokers. The [Petitioner] completed his
purchases at Advanced Auto at 10:55.

       The [Petitioner] told insurance investigator Walker he proceeded to
the car dealership after he left Advanced Auto and then went to the home of



                                       4
Alvin Walker, Jr., who was repairing the [Petitioner’s] dune buggy.
According to stipulated statements by Alvin Walker, Jr. and his father, Alvin
Walker, Sr., Walker, Sr. answered the door and told the [Petitioner] there had
been a fire at his house. The [Petitioner] replied that Walker, Sr. should not
joke about things like that. When Walker, Sr. told the [Petitioner] his wife
was found inside the house, the [Petitioner] fell to the ground screaming and
crying. Walker, Jr. drove the [Petitioner] to his home, where the [Petitioner]
refused to get out of the vehicle and asked Walker, Jr. to take him to his
mother’s home.

       In the [Petitioner’s] statement to Detective Dudley, he stated Walker,
Sr. said he was sorry to hear about his wife. The [Petitioner] said he asked
Walker, Sr. what he was talking about and Walker, Sr. told him his house
had caught fire and his wife had died.

      Martha McNabb, the victim’s mother, testified that in January or
February 1998, the victim called her after awaking to a suspicious fire in her
bedroom, which apparently was started by a lit candle. She said the victim
suspected the [Petitioner] or their daughter, Candace Boatfield, set the fire.

        Inspector Mathis testified he interviewed the [Petitioner] in a car
outside the [Petitioner’s] residence at approximately 11:45 a.m. on the day
of the murder. Mathis said the [Petitioner] held his head down and moaned
with his hands covering his face. He observed others helping the [Petitioner]
walk and get in and out of the vehicle as if he could not stand on his own.
Mathis stated the [Petitioner] was aware his wife was dead. Mathis explained
to him the police were investigating her death. Though the [Petitioner’s]
hands were covering his face, his eyes were darting to look at Mathis and to
look out the window of the car. Mathis also noticed that although the
[Petitioner] was making crying sounds, he was not shedding any tears. The
[Petitioner] made comments indicating his wife was dead, such as, “She was
my best friend.” After Mathis ended the interview and as the [Petitioner’s]
sister helped the [Petitioner] out of the car, the sister told the [Petitioner],
“She’s dead.” The [Petitioner] responded, “I didn’t know she was gone.”
Mathis testified he found it unusual the [Petitioner] never asked him what
had happened to his wife, how she had died, or where she was.

       Melody Jones, the victim’s sister, testified that when the family
gathered following the murder, she observed the [Petitioner] sitting down,
leaning with his hands over his face, but looking at the victim’s family
through his fingers. She said while the [Petitioner] wailed and made noises,
she did not see any tears. Jones said the [Petitioner] made inconsistent
statements about his and his wife’s activities on the day of the murder. She



                                       5
testified he initially said the victim was asleep when he left the house, but
later said she was watching television and it was playing so loudly he told
her to turn it down because she would not hear if anyone entered the house.
The [Petitioner] told Jones he took Candace to school in his red truck. He
said he later returned home, and without going in, picked up the purple truck
in order to clean it. Jones also testified she did not know of any injury to the
victim’s hand.

       The victim’s father, Ray Smith, said he asked the [Petitioner] if he
killed his daughter. The [Petitioner] replied that he “never laid a hand on
her.” Smith said the [Petitioner] became extremely nervous, began shaking,
and left.

        On March 13, 1998, Detective Dudley and other officers made a
videotape as they walked through the house with the [Petitioner] and
interviewed him. Detective Dudley testified that to his knowledge, the
[Petitioner] was not told about the stab wounds to the victim’s abdomen at
the time the tape was made. As the officers and [Petitioner] reviewed the
contents of the gun cabinet, the [Petitioner] pointed out that a knife was
missing. The [Petitioner] drew a picture of the knife, showing that it had a
single-edge blade.

        Insurance agency employee, Gina Hembree, testified the [Petitioner]
came by her office on March 18, 1998, before the agency received the fire
report. When Hembree inquired as to how the fire began, the [Petitioner]
told her he thought urethane on a jewelry box was ignited by a lighter or a
candle. He also stated he had only been gone fifteen minutes when the fire
began. On March 27, 1998, the [Petitioner] visited Hembree’s office again
and told Hembree police had located a witness, who was “dern [sic] near beat
to death and in a coma.” As the [Petitioner] made this statement, he looked
Hembree “dead in the eye,” giving her pause because he had also asked her
if the police had spoken with her. There is nothing in the record to indicate
the police ever located a witness who had been beaten.

        On March 20, 1998, insurance investigator Walker interviewed the
[Petitioner]. Walker questioned the [Petitioner] regarding whether he kept
flammable liquids such as gasoline, kerosene, charcoal lighter fluid, or paint
thinner. The [Petitioner] replied he did not. On July 1, 1998, Walker was
present when the [Petitioner] stated he kept paint thinner under the sink and
an empty can of Coleman fuel in an outbuilding. The [Petitioner] told
Inspector Michael Mathis that there might have been charcoal lighter fluid
under the kitchen sink, and matches were kept in the kitchen drawer.




                                       6
        When Detective Dudley questioned the [Petitioner] regarding his
financial condition, he said he was financially stable and owed nothing on
his home. In May 1993, the [Petitioner] was injured while working at a
foundry and lost his job. Ray Smith, the victim’s father, testified he assisted
the defendant in establishing the business, Nursery Brokers, so the
[Petitioner] could support his family. Smith stated the business “took off”
and did better than he expected. When Smith turned the business over to the
[Petitioner] in January 1997, the business owed little debt. Smith described
the [Petitioner] as a poor businessman. Smith testified that in November
1997, the business’s checks to a supplier and for rent were returned for
insufficient funds. Other proof established the [Petitioner] had difficulty
paying for telephone services and insurance.

        In 1997, the Boatfields obtained an equity line of credit in the amount
of $44,000 secured by their home. Wayne Upchurch, the bank’s branch
manager, testified that “Nicy” Boatfield was very reluctant to enter into the
loan agreement and wanted safeguards to ensure no funds could be
withdrawn without both signatures. Mr. and Mrs. Boatfield signed a written
agreement requiring both of them to sign before funds could be withdrawn
on the line of credit. The Boatfields purchased credit life insurance to pay
the loan in the event either of them died. As of March 12, 1998, the balance
due on the line of credit was approximately $50,000. On March 20, 1998,
the [Petitioner] asked to file a claim on the credit life insurance. The
[Petitioner’s] claim was denied because the premium payments were
delinquent at the time of the victim’s death, which displeased the [Petitioner].
Later, the bank began foreclosure on the house. In addition to the credit life
insurance, the [Petitioner] had insurance coverage on the house and its
contents. The [Petitioner] told Walker during the March 20, 1998, interview
his house payments were current, and he had just learned that they had credit
life insurance to pay the outstanding balance.

       Shortly before the murder, the Boatfields purchased a purple truck
from Capital Toyota. Edward Virgil Emerson, a finance manager at the
dealership, testified he assisted them with the financing. Emerson stated the
victim was vehement about having the vehicle solely in her name because
she would be making the payments and was upset when she learned that the
only way financing could be obtained was to include the [Petitioner].
Emerson offered them credit life and disability insurance. The [Petitioner]
asked if such insurance would pay for the vehicle if something happened to
either of them. Emerson advised that coverage for both of them would be
more expensive. The victim did not want to pay the extra expense for joint
coverage, but the [Petitioner] agreed to pay for the additional expense. The
insurance would have paid the debt on the vehicle upon the victim’s death.



                                       7
        The victim was employed by the Dialysis Clinic, Inc. David
Hagwood, director of human resources for the Dialysis Clinic, testified the
[Petitioner] would have been entitled to benefits totaling $87,700. On June
10, 1998, the [Petitioner] applied only for her retirement benefits, which were
approximately $15,700.

        The Boatfield family members were close friends with Lonnie and
Brenda Tripp and their children. They attended the same church and had
vacationed together. Brenda Tripp also worked at the Dialysis Clinic. The
Tripps’ sons had worked at the [Petitioner’s] business. In 1997, the Tripps
began having marital problems, and at the time of the murder, they were
divorcing. In August 1997, the [Petitioner] and Brenda Tripp traveled to
Alabama to assist the Tripps’ oldest son, whose car was disabled. In the
months preceding the victim’s death, numerous calls were made from the
[Petitioner’s] cellular telephone to Brenda Tripp’s pager, home, place of
employment, and cellular telephone. Likewise, numerous calls were made
from Brenda Tripp’s cellular telephone to Nursery Brokers, the [Petitioner’s]
cellular telephone, his pager and his home. The phone calls continued after
the victim’s death. The [Petitioner] repeatedly told Inspector Michael Mathis
he did not know Brenda Tripp’s cellular telephone and pager numbers.
Hours after Inspector Mathis interviewed Brenda Tripp on March 27, calls
were placed between the [Petitioner] and Brenda Tripp.

        The [Petitioner] was openly involved in a romantic relationship with
Brenda Tripp after the victim’s death. Inspector Michael Mathis testified
that in June 1998, police intercepted telephone calls between the [Petitioner]
and Brenda Tripp in which it was apparent they were physically intimate.
The state presented a tape recording of a conversation between the
[Petitioner] and Tripp from June 19, 1998, indicating the two were having
sexual relations. In February 1999, the [Petitioner] sent a letter to Lonnie
Tripp claiming he was not involved with Brenda Tripp before the Tripps’
separation, but apologized to Tripp for betraying his friendship. In the letter,
the [Petitioner] also stated he had prayed for God and the victim to forgive
him.

      Melody Jones, the victim’s sister, testified the Boatfields had marital
problems for years. Jones stated the victim suspected the [Petitioner] was
having an affair with Brenda Tripp.

       The defense presented the testimony of Candace Boatfield and Eddie
Boatfield, the [Petitioner’s] brother, who testified the victim’s hand appeared
swollen after her death. Eddie Boatfield testified the [Petitioner] screamed



                                       8
and cried hysterically after his wife’s death. Officers also testified the
[Petitioner] cooperated in the investigation by giving fingerprints, blood
samples, interviews, and was willing to take a polygraph. Terry D. Traylor
testified the [Petitioner] was not able to do lifting. The defense submitted
medical records showing the [Petitioner] had undergone four surgeries on his
cervical spine since his injury at work in 1993.

       Tommy McMillin testified during cross-examination that when he
saw the [Petitioner] at Nursery Brokers on the morning of the murder, there
was no blood on the [Petitioner’s] jacket; the [Petitioner] did not smell like
gasoline; he did not appear to have been in a struggle; and he was behaving
normally. The [Petitioner’s] brothers testified for the defense that they found
footprints approximately 100 feet behind the house at the back of the yard
near the woods.

        Candace Boatfield testified her mother knew the [Petitioner] went
with Brenda Tripp to Alabama to assist Durand Tripp and was not upset.
Candace Boatfield and Sharon Beaver testified Brenda Tripp and the victim
slept in the same bed during a church trip to Gatlinburg two weeks before the
murder. Witnesses testified the [Petitioner’s] cellular telephone was used by
many people, including Brenda Tripp’s sons, who worked at Nursery
Brokers.

        Sabrina McMillin, the [Petitioner’s] daughter from a prior marriage,
testified for the defense that she listened to the tapes of the phone calls
intercepted by the police from her father’s and Brenda Tripp’s phones and
prepared a summary showing most of the phone calls were not between the
Petitioner and Tripp. McMillin said she was never aware of any romantic
relationship between Brenda Tripp and her father prior to the victim’s death.
Lonnie Tripp testified he did not accuse the [Petitioner] of being involved
with his wife prior to the victim’s death.

        Candace Boatfield testified her parents continued to live together after
the incident in which her mother found a candle burning by her bed, and her
parents did not have any major arguments. She stated her mother joked about
the candle incident. Officer Charles Russell testified he took a statement
from the victim’s mother, Martha McNabb, who said the victim did not name
either the [Petitioner] or Candace Boatfield as a suspect who lit the candle in
her bedroom.

       John Hilhoit, administrator of the Dialysis Clinic, testified the victim
earned over $28,000 in 1997 and over $26,000 in 1996. He confirmed the
victim was being considered for a promotion at the time of her death.



                                       9
              Based on this evidence, the jury found the [Petitioner] guilty of
        premeditated first degree murder and abuse of a corpse.

Boatfield, 2001 WL 1635447, at *1-3. On appeal, this court affirmed the sufficiency of
the evidence to support the convictions, and concluded that the trial court had not erred in
making its rulings regarding the evidence admitted at trial. Id. We denied the Petitioner
relief.

                                     B. Post-Conviction Facts

       The Petitioner filed a timely petition for post-conviction relief in which he alleged
that he had received the ineffective assistance of counsel and that his jury was tainted.
Boatfield, 2006 WL 2135449, at *9. The post-conviction court denied the petition after a
hearing, and this court affirmed. Id. at *1.

       On September 20, 2019, the Petitioner filed a petition for a writ of error coram nobis.
He alleged that there was newly discovered evidence in his case. He noted that his daughter
had recently obtained a jewelry box containing jewelry belonging to the victim, which had
been stolen at the time of the victim’s murder. Additionally, the Petitioner alleged that
Jerry McMillin, who was the brother of a suspect, Tommy McMillin, gave a deposition in
which Jerry McMillin said that Tommy McMillin had admitted that he had murdered the
victim.

        The coram nobis court appointed counsel and held a hearing during which the
parties presented the following evidence: Candace Boatfield, the daughter of the Petitioner
and the victim, testified that she had always stood firm in her belief that her father had not
committed this murder, and she had made it her life’s goal to exonerate him.

       Ms. Boatfield said that, in 1998 at the time of her mother’s murder, she was fourteen
and had a good relationship with both of her parents. She said that they also had a good
relationship with each other, describing their relationship as similar to “any other married
couple,” meaning they argued but never fought. She recalled an incident where two trucks
were stolen from her father’s nursery. The aunt of a man named Jamie Harris called the
Petitioner and said that her nephew, Mr. Harris, had stolen the vehicles. The Petitioner
called the police, who told him not to retrieve the trucks because Mr. Harris was known to
be dangerous. During the investigation of the victim’s murder, law enforcement officers
found Mr. Harris’s fingerprint in their home.1 She said that her father did not know Mr.
Harris, that Mr. Harris did not work for her father, and that he had no reason to be in their


1
  We note that the trial transcript, which was made an exhibit at the coram nobis hearing, does not support
this assertion.




                                                    10
home. During the Petitioner’s trial, law enforcement officers testified that they could not
locate Mr. Harris to question him about the fingerprint.

       Ms. Boatfield further testified that, recently, she had obtained jewelry taken at the
time of the victim’s murder. She said that prior to being taken, the jewelry was kept in a
painted chest that the Petitioner had painted, and the victim kept it in the living room. The
chest contained both valuable and costume jewelry. Ms. Boatfield said that she obtained
the painted chest in October 2016.2 Upon acquiring the chest, she called the police because
she did not want anyone to think that the chest had been planted. When officers arrived,
she opened the chest and saw that it contained pieces of jewelry that she recognized and
some that she did not recognize. Ms. Boatfield reviewed a police report that indicated that
she viewed the jewelry on October 7, 2016. In the chest, Ms. Boatfield saw two matching
diamond rings that the victim had made from earrings, one for Ms. Boatfield and one for
Ms. Boatfield’s sister. The three items that she immediately recognized were, those rings,
a dolphin ring, and an ankle bracelet. She “begged” the officer to allow her to keep them,
but he said that he could not because they were evidence but assured her that they would
be returned to her. She later learned that the Chattanooga Police Department destroyed the
jewelry and the chest.

        Ms. Boatfield said that, before learning the evidence had been destroyed, she called
her attorney and the State’s attorney and the police department multiple times in an attempt
to obtain the jewelry. Finally, she went to where the evidence was stored and was informed
that all of the evidence had been destroyed. The technician working told her that the items
had been destroyed because the department did not know to whom it belonged. Ms.
Boatfield showed him her police report, which detailed her information, and he sent her to
another building where she spoke with Sergeant Victor Miller. He informed her that the
evidence had indeed been destroyed. Sergeant Miller took a copy of the police report she
brought in, copied it, and returned the copy to her but not the original. He acknowledged
that the report clearly indicated what jewelry the responding officer had taken as evidence
and to whom it belonged. Ms. Boatfield left and someone from the mayor’s office, Amy
Greenholt, called and asked her about her intentions since the evidence had been destroyed.

       Ms. Boatfield said that, at the time of her mother’s murder in 1998, she told officers
that Mr. Harris had recently stolen two of the Petitioner’s trucks. She told them that he
was the only person that she could think of who would have wanted to hurt the victim. The
officer responded that he did not want her to accuse anyone of committing murder.



2
  It is unclear from this point in the testimony where the chest was found and whether it was in Mr. Harris’s
possession when found. She later testified that her sister obtained the jewelry box from Mr. Harris. In her
affidavit, she swears that the chest and jewelry were “found by Leanna Boatfield at Roy Keahey’s
residence” and Leanna told her that “the items came from Jamie Harris[’s] residence when they packed up
his belongings when he went to jail.”




                                                     11
        Before she found the jewelry, Ms. Boatfield went to see Mr. Harris in jail. She said
that, sometime after the victim’s murder, Mr. Harris was incarcerated on other charges.
She went to speak with him, and the county jail in which he was incarcerated recorded their
meeting.

       During cross-examination, Ms. Boatfield testified that Mr. Harris’s sister-in-law,
Leanna, and Ms. Boatfield’s step-sister Sabrina Boatfield3 were the ones who originally
found her mother’s jewelry. She said that when they located the jewelry it was still in the
chest that the Petitioner had handpainted. She recalled that they had reported the chest
missing at the time of the victim’s murder because they noted that, after she was killed, it
was no longer in the living room. The jewelry in the box had little monetary value but
great sentimental value.

       Ms. Boatfield agreed that she turned the jewelry into the Chattanooga Police
Department. Ms. Boatfield identified her father’s signature on an insurance claim that
listed multiple items of jewelry that were destroyed in the fire or taken. Many of the items
included in the chest were not listed on the insurance form.

        Ms. Boatfield recalled that several other inmates had discussed Mr. Harris being
involved with the victim’s murder. Another man, Chris Johnson, who was a “serial killer”
that lived close to the house where the victim was murdered, mentioned the victim’s name
while he was incarcerated years later. She tried to go and see him while he was
incarcerated. Two attorneys from the district attorney’s office, Mike Mathis and Neal
Pinkston, learned of her intentions, and asked Mr. Johnson why she wanted to speak with
him. They then put him in protective custody, and Ms. Boatfield was never able to speak
with him. She asked the District Attorney if anyone had ever looked into whether Mr.
Johnson had anything to do with the victim’s murder. She also went to the District
Attorney’s office because Jerry McMillin had implicated Tommy McMillin in this murder.

       Jerry McMillin testified that his brother, Tommy McMillin, married the Petitioner’s
daughter, Sabrina Boatfield. Jerry McMillin said that Tommy McMillin worked for the
Petitioner regularly before the victim’s murder. He recalled that, around 2009 well after
the Petitioner had been convicted, he was at Tommy McMillin’s house. Tommy McMillin
was drinking, and Tommy McMillin, Jerry McMillin, and a friend Jonathan Gogan, were
all watching television. Jerry McMillin said he had never before read about the case, and
he and Tommy McMillin began to read through articles about the case. Tommy McMillin
made some “weird snickering sounds” and “laughing.” Jerry McMillin asked Tommy
McMillin why he was laughing, and Tommy McMillin responded, “Because it was me.”


3
  The transcript indicates that the Petitioner fathered both Sabrina Boatfield and Candace Boatfield, but
the two had different mothers. Sabrina Boatfield was married to Tommy McMillin, who was the brother
of Jerry McMillin. Jerry McMillin implicated his brother in the victim’s murder.




                                                   12
Jerry McMillin said “what do you mean?” and Tommy McMillin said “I did it,” which
Jerry McMillin took to mean that Tommy McMillin committed the murder.

        Jerry McMillin testified that he further questioned Tommy McMillin about why he
would commit this murder, and Jerry McMillin said that it was because the victim was
going to find out about “him and Candace,” who was fourteen at the time. Tommy
McMillin said that he was married to Sabrina Boatfield at the time, and he was concerned
that the victim was going to learn that he was involved with Candace Boatfield also. Jerry
McMillin said that he and Tommy McMillin began to argue, so Jerry McMillin left.

       Several years later, Jerry McMillin went to the District Attorney’s office to give a
sworn statement about what Tommy McMillin had said. He said that, before so doing,
Sabrina Boatfield had told him that an innocent man may be incarcerated for this murder,
and he felt compelled to give what information he had from Tommy McMillin. At the
time, Sabrina and Tommy McMillin were no longer together. Jerry McMillin said he was
willing to take a polygraph to confirm his sworn statement. Jerry McMillin said that, after
this and twelve or fifteen years after Tommy McMillin and Sabrina broke up, he and
Sabrina began a relationship, and the two had been together for two or three years.

       Jerry McMillin said that Tommy McMillin had a “reputation” for being with
underage women, so this part of the story made sense to him. He did not believe Tommy
McMillin murdered the victim until Tommy McMillin said he had. Jerry McMillin
admitted that he did not like his brother “too much” but was adamant that he would never
lie about what Tommy McMillin said to him.

        During cross-examination, Jerry McMillin said he was not aware that Tommy
McMillin had testified at the Petitioner’s trial. Jerry McMillin said that he was in a
relationship with Sabrina Boatfield when he gave his sworn statement, as the two started
dating about a month before he gave his statement. He said that Tommy McMillin made
the statement around 2009 but the first person he told about it was Sabrina, some nine years
later. Jerry McMillin said that he did not tell anyone, in part, because he was unsure
whether Tommy McMillin was telling the truth or boasting.

     Jerry McMillin said that he spoke with Mr. Grogan, who was also present when
Tommy McMillin made his statements, and Mr. Grogan said that, while he was there and
remembered the statements, he did not want to get involved.

       After the hearing, the coram nobis court issued written findings denying the
Petitioner relief. It is from this judgment that the Petitioner now appeals.

                                       II. Analysis

       On appeal, the Petitioner contends that the coram nobis court erred when it denied



                                            13
him relief. He asserts that the two pieces of newly discovered evidence, namely Tommy
McMillin’s confession and the painted chest containing jewelry from the victim’s home,
entitled him to relief. The State counters that the coram nobis court did not err. We agree
with the State.

       It is well-established that the writ of error coram nobis “is an extraordinary
procedural remedy . . . [that] fills only a slight gap into which few cases fall.” State v.
Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). The decision to grant or to deny a petition for
the writ of error coram nobis on its merits rests within the sound discretion of the trial
court. Ricky Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010) (citing State v. Vasques,
221 S.W.3d 514, 527-28 (Tenn. 2007)). We, therefore, review for abuse of discretion. See
State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002). Tennessee Code
Annotated section 40-26-105(b) provides, in pertinent part:

               Upon a showing by the defendant that the defendant was without fault
       in failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which are litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       trial.

        “As a general rule, subsequently or newly discovered evidence which is simply
cumulative to other evidence in the record . . . will not justify the granting of a petition for
the writ of error coram nobis when the evidence, if introduced,” might not have resulted in
a different outcome. State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995) (citations
omitted); see also Vasques, 221 S.W.3d at 525-28 (noting that proper standard of review
is whether the proffered evidence “might have” resulted in a different outcome rather than
whether it “would have” resulted in a different one).

       In order to qualify as newly discovered evidence, “the proffered evidence must be
(a) evidence of facts existing, but not yet ascertained, at the time of the original trial, (b)
admissible, and (c) credible.” Nunley v. State, 552 S.W.3d 800, 816 (Tenn. 2018). In
addition, the coram nobis petition must show why the newly discovered evidence “could
not have been discovered in a more timely manner with the exercise of reasonable
diligence” and how the newly discovered evidence, had it been admitted at trial, “may have
resulted in a different judgment.” Id. The statute presupposes that the newly discovered
evidence would be admissible at trial. Wilson v. State, 367 S.W.3d 229, 235 (Tenn. 2012);
see also State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995) (rule requiring coram
nobis court to find that newly discovered evidence may have resulted in a different
judgment “presupposes that the evidence . . . would be admissible pursuant to the
applicable rules of evidence . . . .”).

       “[T]he relief being sought via a writ of error coram nobis ‘is the setting aside of the



                                              14
judgment of conviction and the granting of a new trial.’” Payne, 493 S.W.3d at 485
(quoting Harris II, 301 S.W.3d at 150 n.8 (Koch, J., concurring)).

                            A. Tommy McMillin’s Confession

       The Petitioner contends that the coram nobis court erred when it denied him relief
based upon testimony regarding Tommy McMillin’s confession. The State counters that
the petition in this regard was untimely and that the trial court was within its discretion
when it determined that the testimony about Tommy McMillin’s confession was not
credible.

      About this evidence, the coram nobis court found:

             Mr. Tommy McMillin’s confession

            Mr. Jerry McMillin disclosed his brother Tommy’s 2007 or 2009
      confession to the [P]etitioner’s daughter Sabrina not long before giving the
      06/20/2018 deposition, Exhibit 6. Thus, apparently, the [P]etitioner learned
      of the confession about sixteen years after the judgments of conviction
      became final.

              The state seems to fault the [P]etitioner for not establishing a
      sufficient reason for the delay between Tommy’s 2007 and 2009 confession
      and Jerry’s 2018 disclosure of the confession. Jerry’s delay, however, is not
      attributable to the [P]etitioner, who did not have any reason to pester anyone
      to confess or disclose a confession. In these circumstances, it appears that
      due process requires suspension of the statute of limitation until the
      [P]etitioner’s discovery of the confession.

             It is not clear precisely when the [P]etitioner, who did not testify at
      the coram-nobis hearing, learned of Tommy’s confession. Presumably, he
      was aware of it for at least fifteen months before he filed the subject petition
      on 09/30/2019 because he attributes the delay to not having become “fully
      aware” of the contents of Jerry’s 06/20/2018 deposition until his receipt of
      the transcript, after which he filed the subject petition within one year.

             Although the [P]etitioner could not file a petition for the writ of error
      coram nobis claiming a newly discovered third-party confession without
      some proof of such a confession such as the transcript of Jerry’s 06/20/2018
      deposition, the [P]etitioner did not testify at the coram-nobis hearing and
      there is no evidence that the distinction between awareness and full
      awareness in this case was meaningful, i.e., comparable to the distinction
      between lack of discovery and discovery. Thus, arguably, in these




                                            15
circumstances, it appears that the [P]etitioner did not act with reasonable
diligence in presenting the claim of the newly discovered confession. . . .

       Even if the claim of the newly discovered confession were timely,
however, it would not warrant a new trial. The [P]etitioner contends that,
had the jury heard the newly discovered confession, they might have believed
that Tommy killed the victim when she discovered him “messing with
Candace, which is the little sister, which was under age at the time.” . . . The
Court respectfully disagrees for several reasons.

        First, the veracity of Tommy’s confession or Jerry’s account of
Tommy’s confession is doubtful. The confession lacks detail and contradicts
evidence at trial, including the [P]etitioner’s own statements, Tommy’s
testimony, and telephone and security records, that Tommy was at the
[P]etitioner’s business during the relevant time, receiving a call from the
[P]etitioner at the business at 8:57 a.m., seeing the [P]etitioner at the business
fifteen to twenty minutes later and not seeing blood or indications of a
struggle, smelling gasoline, or noticing any abnormal behavior, and receiving
a call for the [P]etitioner from the Boatfield’s home security service at 9:27
a.m., five minutes after the service’s receipt of a fire alarm at 9:22 a.m.

       In addition, in his deposition . . . Jerry even admits that the other
person who was present on the occasion of Tommy’s confession did not
remember Tommy’s confessing or saying that he “did it”, though the other
person did remember thinking for an unspecified reason that it was possible
that Tommy was the perpetrator . . . .

       Second, even if Jerry’s account of his brother Tommy’s history of
“lik[ing] young girls” is true, . . . there is no evidence that Candace, who did
not mention sexual abuse in her testimony, was a victim of such abuse by
Tommy, who, at the time, was her brother-in-law. Without such evidence, it
is unreasonable to believe that Tommy did in fact, have such a motive.

       Third, unlike Tommy, the [P]etitioner did have opportunity and
perhaps a financial or romantic motive to kill the victim. According to his
statements, he did not leave home, where he spoke to his wife and called his
brother at the business, until 9:15 a.m. or at least some time after 9:00 a.m.,
almost immediately before the home’s security service’s receipt of a fire
alarm at 9:22 a.m.

       Fourth, although a tire tool that Tommy had used while repairing a car
in the Boatfield’s backyard and left in the backyard by an outbuilding the day
before the murder was found on the floor, as the Court of Criminal Appeals




                                       16
      remarks or suggests, the victim was shot with the [P]etitioner’s gun, the
      [P]etitioner’s fingerprints were on the container of ammunition, the
      [P]etitioner “made numerous inconsistent and false statements” in his
      accounts of events, and the presence at the scene of weapons and other
      valuables in plain view belies the appearance of burglary. Boatfield, 2001
      WL 163447 at *10. In such circumstances, there is no reasonable basis for
      concluding that, had Jerry’s hearsay account of his brother Tommy’s 2007
      or 2009 confession been admitted at trial, the result of the proceedings might
      have been different.

       After review, we conclude that the trial court did not abuse its discretion when it
determined that the Petitioner was not entitled to coram nobis relief on the basis of
Tommy’s alleged confession to Mr. McMillin. Whether timely filed or not, the coram
nobis court found that Mr. McMillin’s account of the confession was “doubtful.” The
Petitioner essentially asks this court to ignore the coram nobis court’s credibility
determinations and to reweigh the evidence. This court cannot “second guess the trial
court’s evaluation of the witnesses’ credibility.” Newsome v. State, 995 S.W.2d 129, 135
(Tenn. Crim. App. 1998). Accordingly, and based on the coram nobis court’s findings, we
conclude that the Petitioner is not entitled to relief on this issue.

                                      B. Jewelry Box

       The Petitioner also contends that the coram nobis court erred when it found that the
missing painted jewelry chest discovered years after this murder did not constitute newly
discovered evidence. The State counters that the Petitioner’s claim is untimely. Even if
timely filed, the State asserts that evidence about the painted chest would be inadmissible
hearsay. The coram nobis court found:

      Box containing jewelry and other items

              The Court first considers the box containing jewelry and other items.
      According to Ms. Boatfield, on 10/07/2016, she conveyed the box and its
      contents to police and, the next morning, informed the [P]etitioner by email
      of the recovery of the box. Thus, the [P]etitioner learned of the recovery of
      the box more than fourteen years after the judgments of conviction became
      final. In these circumstances, it appears that due process requires suspension
      of the statute of limitations until the [P]etitioner’s discovery of the recovery
      of the box.

              The [P]etitioner, however, also learned of the recovery of the box
      almost three years before he filed the subject petition on 09/30/2019. He
      attributes the delay to his belief that, after the discovery of the box in the




                                            17
possession of a possible alternative perpetrator, Mr. Jamie Harris, there was
some official investigation.

       From two of the exhibits, it appears that perhaps, at least for a short
time, such a belief was not unreasonable, though the promise to “follow up”
in one is ambiguous and the referral of the matter to the district attorney
general in the other is suggestive of review as much as investigation. The
incident narrative in the police report, Exhibit 2, states in part:

       Candace advised that she wanted to turn the property over to
       police as evidence that would prove that Jamie Harris had
       committed the murder and not her father. I then contacted
       Investigator Holloway, Car 301, about the incident, who
       advised to turn the property in to the CDP [sic] property room
       and that it would be followed up on. I then turned the evidence
       in to the CPD property room under property number 16-4100
       with a reference to the original case property number of 98-
       0651.
       3-- Pending/Poosible [sic] Leads.

Exhibit 2, Incident Narrative.

       In addition, the series of emails and forwarded emails to and from Inv.
Holloway, Exhibit 5, begins with a 10/22/2016 email from Ms. Candace
Boatfield to Det. Holloway explaining in detail the circumstances of the
recovery of the property, continues with Det. Holloway’s response indicating
that he was in Germany on military leave until 11/08-2016 and had
forwarded all information to the office of the district attorney general and
suggesting that she contact Mr. Lance Pope at that office or him on his return,
and ends with contemporaneous and subsequent forwards of those emails,
including last year, on 05/16/2019, with the claim “I have forwarded this all
to Cpt and AC, this is on property and DA office” and last month, on
08/13/2020, with the note “this may help”.

       In any event, arguably, at some point, a delay of almost three years on
the basis of a belief in an ongoing official investigation becomes
unreasonable without ongoing misrepresentation of the existence of such an
investigation. Thus, in these circumstances, it appears that the [P]etitioner
did not act with reasonable diligence in presenting the claim of the newly
discovered box.

       Even if the claim of the newly discovered box were timely, however,
it would not warrant a new trial. The Court understands the [P]etitoner to



                                      18
       contend that, had the jury heard the newly discovered evidence about the box,
       they might have believed that Mr. Harris killed the victim during a burglary
       or theft. The Court respectfully disagrees.

              About the recovery of the box, there was only one witness, Ms.
       Boatfield, who did not participate in and was not present at the scene of the
       recovery. As she herself acknowledges in the email to Inv. Holloway, her
       account of the circumstances of the recovery of the box depends on hearsay.
       Exhibit 5.

             Absent an exception to the hearsay rule, hearsay is not admissible.
       See Tenn. R. Evid. 802 . . . [and] 803 . . . .

              Although Ms. Boatfield identifies the box as having been painted by
       her father and as having contained some jewelry belonging to her and her
       mother, the box’s exculpatory value depends on the circumstances of its
       subsequent recovery, the only evidence of which is Ms. Boatfield’s hearsay
       account for which the [P]etitioner does not assert a hearsay exception. Thus,
       Ms. Boatfield’s account of the circumstances of the recovery of the box being
       hearsay and not admissible, it does not constitute newly discovered evidence
       within the meaning of T.C.A. § 40-26-105 . . . and the box lacks exculpatory
       value. In such circumstances, there is no reasonable basis for concluding
       that, had the box been admitted at trial, the result of the proceedings might
       have been different.

              Of course, arguably, the newly discovered evidence in this regard is
       the apparent lack of official action other than to destroy the box. From the
       gap from 2016 to 2019 in the series of Det. Holloway’s emails, Exhibit 5, it
       appears that the [P]etitioner’s family did not discover the inaction or
       destruction until a few months before the [P]etitioner filed the subject
       petition.

              Even if any claim of newly discovered official inaction on or
       destruction of the box were timely, however, it would not warrant a new trial.
       The official inaction on or destruction of the box cannot be more
       consequential than the box, which, for the preceding reasons, is not
       consequential. In such circumstances, there is no reasonable basis for
       concluding that, had evidence of official inaction on or destruction of the box
       been admitted at trial, the result of the proceeding might have been different.

       The first issue before us is whether the statute of limitations bars the Petitioner’s
writ on the basis of the jewelry box. In Burford, our supreme court discussed the due
process requirements that govern access to post-conviction relief. Burford v. State, 845




                                             19
S.W.2d 204 (Tenn. 1992) (later applied by Workman v. State, 41 S.W.3d 100 (Tenn. 2001)
to a writ of error coram nobis). The Burford court concluded that even when a statute of
limitations is not unconstitutional on its face, “‘it is unconstitutional as applied [if] it denies
[a petitioner] due process under the state and federal constitutions.’” Workman, 41 S.W.3d
at 102 (citing Burford, at 205). In reaching that conclusion, the supreme court recognized
that,

       before a state may terminate a claim for failure to comply with procedural
       requirements such as statutes of limitations, due process requires that
       potential litigants be provided an opportunity for the presentation of claims
       at a meaningful time and in a meaningful manner.

               ....

              . . . it is possible that under the circumstances of a particular case,
       application of the statute may not afford a reasonable opportunity to have
       the claimed issue heard and decided.

Burford, at 208. In determining what process is due for post-conviction claims, or in other
words, what opportunity must be given, the court used this balancing analysis that should
consider both the governmental interests involved and the private interests affected by the
official action. After making these considerations in Burford, the supreme court held that
the claim, filed beyond the statute of limitations, was not barred.

        After reviewing the relevant interests herein, we agree with the trial court that due
process does not require the tolling of the applicable statute of limitations. In this case, the
governmental interest in asserting the statute of limitations is the prevention of stale and
groundless claims. The private interest involved here is the Petitioner’s opportunity to
have a trial wherein the newly discovered evidence is presented. The Petitioner knew of
the existence of the jewelry box for three years and did not pursue coram nobis relief. As
the trial court noted, a delay of almost three years on the basis of a belief in an ongoing
official investigation becomes unreasonable without ongoing misrepresentation of the
existence of such an investigation. We further conclude, as did the trial court, that the
Petitioner did not act with reasonable diligence in presenting the claim of the newly
discovered jewelry box.

        We now turn to address, assuming that due process considerations would trump the
statute of limitations, whether the newly discovered evidence warrants a new trial. In order
to qualify as newly discovered evidence, “the proffered evidence must be (a) evidence of
facts existing, but not yet ascertained, at the time of the original trial, (b) admissible, and
(c) credible. Nunley v. State, 552 S.W.3d 800, 816 (Tenn. 2018). In addition, the coram
nobis petition must show why the newly discovered evidence “could not have been
discovered in a more timely manner with the exercise of reasonable diligence” and how




                                                20
the newly discovered evidence, had it been admitted at trial, “may have resulted in a
different judgment.” Id.

        We agree with the coram nobis court that the relevance of the painted chest hinges
on it being found in the possession of Mr. Harris. Ms. Boatfield testified that she obtained
the jewelry chest from her sister. Her sister did not testify at the coram nobis proceeding,
and there is no proof as to where her sister obtained the painted jewelry chest. Ms.
Boatfield offered hearsay evidence that her sister said that she got the chest from Mr.
Harris’s ex-wife, but such evidence would not be admissible at trial. We conclude that the
trial court did not abuse its discretion when it determined that the jewelry chest evidence
would not have resulted in a different judgment. Accordingly, we affirm the coram nobis
court’s judgment.

                                     III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the coram
nobis court’s judgment.

                                                 _________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                            21